Exhibit 10.7

 

UNITED TECHNOLOGIES CORPORATION EXECUTIVE LEADERSHIP PROGRAM

 

The Corporation’s most senior executives participate in an arrangement called
the Executive Leadership Program. Members of the Executive Leadership Group
receive certain supplemental benefits including a perquisite allowance equal to
12% of base salary, reimbursements for annual executive physicals, disability
income protection, life insurance and separation benefits in certain
circumstances. Disability, life insurance and separation benefits are described
below. ELG members incur obligations related to the protection of the Company’s
intellectual resources.

 

Executive Disability Benefit

 

In the event of the executive’s absence from work due to illness or injury and
the cessation of any sick leave benefits available, he/she will receive 100% of
base salary for up to one year. This amount will decrease by 5% each year until
it reaches 80% of base salary — payable for the remainder of the disability.
However, this benefit is not payable beyond the executive’s recovery date,
retirement date or age 65 — whichever is first. The total amounts paid under
this Plan will be offset by any other Company-provided disability insurance
benefit or the benefits provided under any government-sponsored programs.

 

Income Protection Program

 

In the event of the death of the executive before retirement, a benefit is
payable to the beneficiary equal to three times the executive’s current salary
(at the time of death) projected to age 62 — assuming annual increases of 6% in
base salary. Once age 62 is reached, the benefit will be frozen at three times
the base salary in effect on the July 1 following the executive’s 62nd birthday
for the remainder of the executive’s employment. The level of coverage will be
reviewed every three years to ensure the accuracy of the projections on which
the benefit is based. This benefit is payable in addition to any group life
insurance in which the executive is now or may be enrolled in the future.

 

If the executive is age 55 or older, and has completed five years of
participation in this plan, he/she will vest in the program. For vested
participants who leave the corporation, the death benefit provided will be equal
to two times his/her base salary at age 62, or two times base salary at time of
separation if that should occur before age 62.

 

Standard Separation Arrangement

 

This arrangement is intended to provide the executive and his/her family with
financial assistance if his/her employment with the Corporation should terminate
under circumstances that constitute a mutually agreeable separation as discussed
below. If eligible, a severance package not to exceed 2.5 times present value of
the executive’s base salary will be paid at time of separation.

 

Separation benefits are payable if a mutually agreeable separation occurs before
normal retirement age, or separation occurs on or after normal retirement age
and certain exclusions, including terminations for improper conduct, do not
apply. Separation benefits will not be provided if the executive voluntarily
leaves the Corporation before normal retirement age and the Corporation wants to
retain the services of the executive, if separation occurs due to death or
permanent and total disability, if the executive receives benefits under the
Senior Executive Severance Plan or under certain other limited circumstances.

 

A mutually agreeable separation is one that results from sale or elimination of
an operating unit, a management realignment, a change in business conditions or
other circumstances that affect the executive’s role within the Corporation.
Separation benefits will not be paid unless the executive enters into a formal
separation agreement with post-termination covenants including agreement not to
bring suit against or compete with the Corporation and to protect proprietary
and sensitive information.

 



--------------------------------------------------------------------------------

EXECUTIVE LEADERSHIP GROUP AGREEMENT

 

United Technologies Corporation

 

The undersigned Executive acknowledges receipt of the materials summarizing the
Corporation’s Executive Leadership Group Program (“ELG”) and the benefits
available to the Executive as a member of ELG as well as the Executive’s
obligations and commitments to the Corporation as an ELG member. ELG benefits
include the special life insurance and disability benefits under the ELG Income
Protection Program, the Flexible Perquisites Allowance and eligibility for the
Standard Separation Arrangement. While employed and for a 2-year period
thereafter, ELG members must agree to protect Company information and to refrain
from activities that could lead to the recruitment of Company employees. If
eligible for the Standard Separation Agreement, the Executive will make
additional commitments to the Company, including a non-compete agreement and a
waiver of claims.

 

In consideration of the ELG benefits, the Executive hereby commits to membership
in the ELG in accordance with its terms and conditions described in the ELG
materials. The Company, in turn, agrees to provide ELG benefits to the Executive
upon its receipt of this Agreement in accordance with the applicable terms and
conditions as described in the enclosed ELG materials.

 

          Executive          

Date

 

UNITED TECHNOLOGIES CORPORATION By              

Date

 



--------------------------------------------------------------------------------

ELG PERQUISITE ALLOWANCE ACCOUNT

YEAR [YEAR] DEFERRAL AGREEMENT

 

As provided by the terms of the Deferred Perquisite Account Program under the
Executive Leadership Group (ELG) Program, I hereby irrevocably elect to defer %
of my Flexible Perquisite Account Allowance for the calendar year 2005 on a
pre-tax basis in the UTC Deferred Compensation Plan. This election will not
exceed 50% of my total allowance. (Please use 10% increments for investment
elections.)

 

¨ Retirement )       % of Perquisite deferral

(Payments automatically begin in April of calendar year following year of
retirement)

 

      % to Credited Interest Account

      % to UTC Stock Unit Account

      % to Vanguard 500 Account

 

¨ A lump sum

       Annual installments (Specify a number not exceeding fifteen)

 

¨ Special Purpose # 1       % of Perquisite deferral

Year Payments to Begin        (not earlier than the year 2011)

 

      % to Credited Interest Account

      % to UTC Stock Unit Account

      % to Vanguard 500 Account

 

¨ A lump sum

       Annual installments (Specify a number not exceeding fifteen)

 

¨ Special Purpose # 2       % of Perquisite deferral

Year Payments to Begin        (not earlier than the year 2011)

 

      % to Credited Interest Account

      % to UTC Stock Unit Account

      % to Vanguard 500 Account

 

¨ A lump sum

       Annual installments (Specify a number not exceeding fifteen)

 

Authorization Signatures:

 

ELG Member:               United Technologies Corporation:                     
               Signature       Date      

Signature

      Date                             Print Name              

Print Name

       

 

Perquisite deferrals are not funded in advance. In this regard, participants
have the rights of unsecured, general creditors of the company with respect to
the amounts credited to their accounts. Perquisite deferrals will be made in the
same manner, and subject to the terms and conditions of any deferral elected
under the UTC Deferred Compensation Plan.

 

Note: This form must be signed and dated no later than [DATE]

 



--------------------------------------------------------------------------------

ELG RETIREMENT AGREEMENT

 

SEPARATION AGREEMENT, between [                     ] (hereinafter, the
“Executive”), and UNITED TECHNOLOGIES CORPORATION, a Delaware corporation, with
an office and place of business at Hartford, Connecticut (United Technologies
Corporation and all its subsidiaries, affiliates and divisions are hereinafter
referred to as the “Company”).

 

WHEREAS, the Executive intends to retire from the Company; and

 

WHEREAS, parties wish to set forth their mutual understanding concerning the
termination of the Executive’s employment with the Company as a result of [ his
/ her] retirement; and

 

WHEREAS, the Executive has committed to membership in the Company’s Executive
Leadership Group (the “ELG”), which commitment signifies, among other things,
the Executive’s acceptance of the terms and conditions of the Standard
Separation Arrangement;

 

NOW, THEREFORE, it is hereby mutually agreed as follows:

 

1. (a)   The Executive’s employment with the Company will terminate effective [
____ ] (the “Retirement Date”).

 

    (b)   The parties agree that the Executive’s separation from employment with
the Company as provided herein is a “mutually agreeable separation” thus
entitling the Executive to the Standard Separation Arrangement provided for ELG
members.

 

2. (a)   The total value of benefits which the Company will provide to the
Executive under this Agreement equals $ [ 2.5X base salary ] (the “Total
Benefit”).

 

    (b) The Company will pay the Total Benefit in [ a single lump sum ] [ 2-10 ]
annual installments of $[             ] (less applicable tax withholdings)
commencing [            ] 1, 200 [             ] and each [            ] 1
thereafter. The installment payment amount is calculated with interest at %
(i.e. the current yield on a U.S. Treasury Bond of equivalent maturity, plus
1%). The Executive acknowledges [his/her] understanding that these payments are
provided in consideration of [his/her] agreements and obligations under this
Agreement.

 

    (c) The Executive understands and agrees that no part of the payments
described in sub-section (b) above will be treated as compensation for any
purpose under any of the retirement, savings or other employee benefit plans in
which [he/she] participated.

 



--------------------------------------------------------------------------------

    (d)   The Executive has vested in [his/her] ELG life insurance benefit and
will be entitled to elect post retirement coverage benefits in accordance with
the terms of the program.

 

    (e)   Stock option awards which have not been held for one year as of the
Retirement Date will be canceled without any payment or other consideration,
effective as of the Retirement Date. Non-vested stock options held for more than
one year as of the Retirement Date will become exercisable as of the Retirement
Date. Stock options granted on or prior to February 22, 1999 may be exercised
for up to three years following the Retirement Date, options granted after
February 22, 1999 may be exercised for up to five years following the Retirement
Date, and options granted after June 11, 2003 may be exercised up to the
expiration of their term. In no case may any option be exercised after its
expiration date. Dividend Equivalents (DE’s) granted in 2003 and 2004 will be
eligible for vesting in 2006 and 2007 respectively, based on the accomplishment
of applicable CIIP objectives. Following the vesting date, DEs that vest (if
any), will be paid until the underlying stock option is exercised. DEs that were
vested as of the Retirement Date will continue to be paid in accordance with the
CIIP Schedule of Terms. The treatment of stock options and DEs is subject to the
terms and conditions set forth in the Company’s Long Term Incentive Plan and the
Schedule of Terms applicable to each award. The Executive will receive no
further long term incentive awards.

 

    (f)   The Executive [will/will not] be eligible for an incentive
compensation award in 200[_] in respect of 200[_].

 

    (g)   The Executive may purchase [his/her] Company leased vehicle on or
before the Retirement Date in accordance with standard program procedures. The
Executive will be responsible for any tax liability that may result from imputed
income in connection with such purchase.

 

    (h)   Any amounts previously deferred under the ELG Perquisite Program will
be distributed to the Executive in accordance with the elections made and under
the terms of the ELG Deferred Perquisite Program.

 

3. (a)   The Executive hereby agrees to release the Company, its subsidiaries,
divisions, present or former employees, officers and directors from all claims
or demands the Executive may have based on [his/her] employment with the Company
or the termination of that employment. This includes a release of any rights or
claims the Executive may have under the Age Discrimination in Employment Act of
1967, as amended from time to time, which prohibits age discrimination in
employment; Title VII of the Civil Rights Act of 1964, which prohibits
discrimination in employment based on race, color, national origin, religion or
sex; the Equal Pay Act, which prohibits paying men and women unequal pay for
equal work; the Americans with Disabilities Act which prohibits discrimination
on the basis of handicap; the Employee Retirement Security Act of 1974 which
prohibits discrimination on the basis of eligibility to receive benefits or any
other federal, state or local laws or regulations prohibiting employment
discrimination. This release also includes a release by the Executive of any
claims or actions for wrongful discharge based on statute, regulation, contract,
tort, common or civil law or otherwise.

 



--------------------------------------------------------------------------------

    (b) This Release covers all claims based on any facts or events, whether
known or unknown by the Executive that occurred on or before the effective date
of this Agreement. The Executive will notify the Company of any claims that may
arise after the effective date of this Agreement but before the Retirement Date
and ratify the release and waiver, effective as of the Retirement Date,
following resolution of any claims as a pre-condition to receiving the benefits
provided for in Section 2 herein.

 

    (c) This Release does not include, however, a release of the Executive’s
rights to any pension, deferred compensation, health or similar benefits to
which he may be entitled in accordance with the terms of the Company employee
benefit plans in which [he/she] participated.

 

    (d) The Executive promises never to file a lawsuit or administrative
complaint asserting any claims that are released in this Agreement.

 

    (e) The Executive understands and agrees that the amounts paid pursuant to
this Agreement are in full and complete satisfaction of all amounts due
[him/her] by the Company and that no other payments of compensation are due
[him/her] under the ELG or otherwise. The Executive further understands and
agrees that [he/she] shall not be entitled to any additional severance payments
or payments in lieu of vacation, holiday or any other fringe benefits.

 

    (f) After the Retirement Date the Executive will cooperate with the Company
with respect to matters that involved [him/her] during the course of [his/her]
employment if such cooperation is necessary or appropriate.

 

    (g) The Executive agrees to resign from all committees, boards, associations
and other organizations, both internal and external, to which the Executive
currently belongs in his capacity as a Company executive, except as mutually
agreed with the Company. Following the Retirement Date, the Executive will be
free to join boards and affiliate with organizations provided that such
affiliation will not violate any of the obligations set forth in Section 4 of
this Agreement.

 

    (h) The Executive is encouraged, at [his/her] own expense, to consult with
an attorney before signing this Agreement.

 

    (i) The Executive may revoke this Agreement within seven (7) days of the
date of the Executive’s signature. Revocation can be made by delivering a
written notice of revocation to [            ], Senior Vice President, Human
Resources and Organization, United Technologies Corp., One Financial Plaza,
Hartford, CT 06101. For this revocation to be effective, [            ] must
receive written notice no later than close of business on the seventh (7th) day
after the Executive signs this Agreement. If the Executive revokes this
Agreement, it shall not be effective or enforceable and the Executive will not
receive the payment and/or benefits described herein and agrees to immediately
repay to the Company the value of any benefits provided prior to revocation.

 



--------------------------------------------------------------------------------

4. The Executive makes the following representations to and agreements with the
Company;

 

  (a) During a period beginning on the date hereof and extending for three years
after the Retirement Date, the Executive will not make any statements which are,
or disclose any items of information, which are or may reasonably be considered
to be adverse to the interests of the Company. The Executive agrees that
[he/she] will not disparage the Company, its executives, directors or products.

 

  (b) On or before the Retirement Date, or such other date as the parties shall
mutually agree to, the Executive will return to the Company all Company
Information (as defined herein), Company related reports, files, memoranda,
records, credit cards, cardkey passes, garage key cards, door and file keys,
computer access codes, software and other property which he received or prepared
or helped to prepare in connection with [his/her] employment; the Executive has
not and will not retain any copies, duplicates, reproductions or excerpts
thereof. The term “Company Information” as used in this Agreement means (i)
confidential or proprietary information including without limitation information
received from third parties under confidential or proprietary conditions; (ii)
information subject to the Company’s attorney-client or work-product privilege;
and (iii) other technical, business or financial information, the use or
disclosure of which might reasonably be construed to be contrary to the
Company’s interests.

 

  (c) The Executive acknowledges that in the course of [his/her] employment with
the Company [he/she] has acquired Company Information and that such Company
Information has been disclosed to [him/her] in confidence and for the Company’s
use only. The Executive agrees that, except as [he/she] may otherwise be
directed under this Agreement or as required by law, regulation or legal
proceeding, [he/she] (1) will keep such Company Information confidential at all
times, (2) will not disclose or communicate Company Information to any third
party and (3) will not make use of Company Information on his own behalf or on
behalf of any third party. In the event that the Executive becomes legally
compelled to disclose any Company Information, it is agreed that the Executive
will provide the Company with prompt written notice of such request(s) so that
the Company may seek a protective order or other appropriate legal remedy to
which it may be entitled. In view of the nature of the Executive’s employment
and the sensitive nature of Company Information which the Executive has received
during the course of his employment, the Executive agrees that any unauthorized
disclosure to third parties of Company Information or other violation, or
threatened violation, of this Agreement would cause irreparable damage to the
trade secret, confidential or proprietary status of Company Information and to
the Company. Therefore, in that event the Company shall be entitled to an
injunction prohibiting the Executive from any such disclosure, attempted
disclosure, violation or threatened violation. When Company Information becomes
generally available to the public other than by the Executive’s acts or
omissions, it is no longer subject to the restrictions in this paragraph.

 

  (d)

To further ensure the protection of Company Information, the Executive agrees
that for a period of three (3) years after his Retirement Date, [he/she] will
not accept employment in any form (including entering

 



--------------------------------------------------------------------------------

 

into consulting relationships or similar arrangements) with a business which:
(i) competes directly or indirectly with any of the Company’s businesses; or
(ii) is a material customer of or a material supplier to any of the Company’s
businesses unless the Executive has obtained the written consent of [
             ] or [ his/her ] successor, which consent shall be granted or
withheld in his sole discretion. With respect to aerospace suppliers and
customers, such consent will be provided if the Company reasonably determines in
its sole discretion that the customer or supplier relationship is not material
to the Company. The parties agree that the terms of this paragraph are
reasonable. However, if any portion of this paragraph is held by competent
authority to be unenforceable, this paragraph shall be deemed amended to limit
its scope to the broadest scope that such authority determines is enforceable,
and as so amended shall continue in effect.

 

  (e) For a period of three (3) years following the Retirement Date, the
Executive will not initiate, cause or allow to be initiated (under those
conditions which [he/she] controls) any action which would reasonably be
expected to encourage or to induce any employee of the Company or any of its
affiliated entities to leave the employ of the Company or its affiliated
entities. In this regard, the Executive agrees that [he/she] will not directly
or indirectly recruit any Company executive or other employee or provide any
information or make referrals to personnel recruitment agencies or other third
parties in connection with Company executives and other employees.

 

  (f) The Executive acknowledges that the Intellectual Property Agreement
between [him/her] and the Company will continue in full force and effect
following the Retirement Date.

 

5. The Company represents to the Executive that it is fully authorized and
empowered to enter into this Agreement, and that it will safeguard this
Agreement and its terms from public disclosure with the same degree of care with
which the Company protects its proprietary information.

 

6. The obligations of the parties hereto are severable and divisible. In the
event any provision hereunder is determined to be illegal or unenforceable, the
remainder of this Agreement shall continue in full force and effect.

 

7. In addition to any other rights the Company may have, should the Executive
breach any of the terms of this Agreement, the Company will have the right to
recover all payments and benefits provided hereunder and to cease any and all
future payments and benefits. Such action by the Company will not be taken
capriciously and will have no effect on the Release and Waiver contained in this
Agreement.

 

8.

Any dispute arising between the Company and the Executive with respect to the
validity, performance or interpretation of this Agreement shall be submitted to
and determined in binding arbitration in Hartford, Connecticut, for resolution
in accordance with the rules of the American Arbitration Association, modified
to provide that the decision by the arbitrator shall be binding on the parties;
shall be furnished in writing, separately and specifically stating the findings
of fact and conclusions of law on which the decision is based; shall be kept

 



--------------------------------------------------------------------------------

 

confidential by the arbitrator and the parties; and shall be rendered within 60
days following impanelment of the arbitrator. Costs of the arbitration shall be
borne by the party that does not prevail. The arbitrator shall be selected in
accordance with the rules of the American Arbitration Association.

 

9. This Agreement shall be subject to and governed by the laws of the State of
Connecticut.

 

10. This Agreement constitutes the entire agreement between the parties and
supersedes all previous communications between the parties with respect to the
subject matter of this Agreement. No amendment to this Agreement shall be
binding upon either party unless in writing and signed by or on behalf of such
party.

 

11. Any notice under this agreement shall be in writing and addressed to the
Executive as follows:

 

_______________________

 

and addressed to the Company as follows:

 

United Technologies Corporation

One Financial Plaza

Hartford, CT 06101

Attention: Senior Vice President,

Human Resources and Organization.

 

Either party may change its address for notices by giving the other party notice
of the change.

 

12. The Company reserves the right to withhold applicable taxes from any amounts
paid pursuant to this Agreement to the extent required by law. The Executive, or
[his/her] estate, shall be responsible for any and all tax liability imposed on
amounts paid hereunder.

 

13. The Executive states that [he/she] has read this Agreement, including the
Release and Waiver contained herein, fully understands its content and effect,
and without duress or coercion, knowingly and voluntarily assents to its terms.

 



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed or caused to be executed
this Agreement on the day and year first above written.

 

UNITED TECHNOLOGIES CORPORATION

By:         Senior Vice President, Human Resources and Organization

Date:

   

          Executive

Date:

   

 